Citation Nr: 0304307	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  00-07 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel
INTRODUCTION

The veteran served on active duty from February 1944 to July 
1946.  He died in November 1999, and the appellant is his 
widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1999 decision by the RO in Columbia, 
South Carolina which denied service connection for the cause 
of the veteran's death (one basis for DIC), and which denied 
entitlement to DIC benefits under 38 U.S.C.A. § 1318.  In 
January 2001 and October 2002, the Board remanded the case to 
the RO for further evidentiary and procedural development.  
The case was subsequently returned to the Board.

By way of Chairman's Memorandum No. 01-01-17 (Aug. 23, 2001), 
a stay was imposed at the Board on the processing of appeals 
involving claims for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 where the veteran was not 
rated totally disabled for a continuous period of at least 
ten years prior to death, or at least five years from the 
veteran's release from active duty.  In this case, the record 
shows that during his lifetime, the veteran never established 
a right to receive total service-connected disability 
compensation from VA for a continuous period of ten years or 
more immediately prior to his death or for at least five 
continuous years from the date of discharge from service.  
Accordingly, the appellant's claim for entitlement to DIC 
benefits under the provisions of 38 U.S.C.A. § 1318 is 
subject to the stay and may not be adjudicated at this time.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  During his lifetime, the veteran's only service-connected 
disability was chronic obstructive pulmonary disease (COPD) 
due to tobacco use during service.

3.  The veteran died many years after service due to 
emphysema, COPD and congestive heart failure.

4.  The veteran's fatal lung and heart conditions began many 
years after service, and exclusive of a tobacco theory, were 
not caused by any incident of service.

5.  On December 21, 1999, the RO received the appellant's 
claim for service connection for the cause of the veteran's 
death, claimed as secondary to tobacco use/nicotine 
dependence in service.

CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
as secondary to tobacco use is precluded by law.  38 U.S.C.A. 
§ 1103 (West 1991 & Supp. 2002); 38 C.F.R. § 3.300 (2002).

2.  A service-connected disability did not cause or 
contribute to the veteran's death. 38 U.S.C.A. § 1310 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

In the present case, the Board finds that the appellant was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that discussions 
as contained in the initial December 1999 rating decision, in 
the March 2000 statement of the case, in supplemental 
statements of the case dated in May 2002 and August 2002, in 
a Board remand dated in January 2001, and in a letter dated 
in August 2002 have provided the appellant with sufficient 
information regarding the applicable rules.  The appellant 
and her representative have submitted written arguments.  The 
letter, the statement of the case, the Board remand and the 
supplemental statements of the case provided notice to the 
appellant of what was revealed by the evidence of record.  
Additionally, these documents notified her why this evidence 
was insufficient to award the benefit sought.  Thus, the 
appellant has been provided notice of what VA was doing to 
develop the claim, notice of what she could do to help his 
claim, and notice of how her claim was still deficient.  The 
appellant has stated that she has no additional evidence to 
submit.  Because no additional evidence has been identified 
by the appellant as being available but absent from the 
record, the Board finds that any failure on the part of VA to 
further notify the appellant what evidence would be secured 
by VA and what evidence would be secured by the appellant is 
harmless.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


Factual Background

The veteran served on active duty from February 1944 to July 
1946.  On medical examination performed for separation 
purposes in July 1946, his respiratory system, heart, and 
cardiovascular system were listed as normal, and a chest X-
ray study was negative.  His blood pressure was recorded as 
128/78, and three minutes later as 126/72.

Private medical records from Palmetto Baptist Medical Center 
dated in April 1981 reflect that the veteran was hospitalized 
for benign prostatic hypertrophy.  It was noted that he was 
formerly a smoker, had a history of chronic bronchitis, and 
was hospitalized for bronchitis in June 1976.

A December 1981 private medical record from L. S. Weiner, MD, 
shows that the veteran had a great deal of problems for some 
time with upper and lower chronic respiratory problems, and 
his blood pressure was slightly elevated.  It was noted that 
he had allergic rhinitis and bronchospasm.  In October 1985, 
Dr. Weiner indicated that the veteran had chronic asthma and 
allergic rhinitis.  He noted that a December 1983 chest X-ray 
study showed no intrapulmonary lesions.

Records from the Social Security Administration (SSA) reflect 
that the veteran was awarded disability benefits after it was 
determined that he became disabled in July 1985.

Private medical records from Providence Hospital dated in 
1985 reflect that the veteran was treated for coronary artery 
disease (CAD), atherosclerotic vascular disease, and chronic 
obstructive pulmonary disease (COPD).  In July 1985, he 
underwent coronary artery bypass grafting times three.  A 
September 1985 discharge summary shows that the veteran had a 
long history of pulmonary problems and had asthma as a child.  
It was noted that he had a 100 pack/year history of cigarette 
smoking until 11 years previously.

In a note dated in January 1986, a private physician, P. F. 
LaBorde, MD, indicated that the veteran was disabled by COPD.

VA medical records dated from 1988 to 1989 reflect treatment 
for various conditions including COPD, CAD and diabetes 
mellitus.

In September 1993, the veteran submitted a claim for service 
connection for emphysema.  He said he had this condition 
since 1985 and felt it was caused by smoking cigarettes in 
service.  He asserted that he began smoking in service and 
that he was given free cigarettes by the military.  By a 
statement dated in January 1998, he said he began smoking in 
boot camp, and smoked 2 to 3 packs daily until 1977 when he 
was diagnosed with emphysema.  He said he had to retire in 
1985.

Private medical records from Providence Hospital dated from 
1996 to 1998 reflect treatment for severe COPD, hypoxemia, 
bronchitis, congestive heart failure, diabetes, CAD, and 
morbid obesity.  An August 1996 discharge summary noted that 
the veteran had a history of severe COPD on the basis of 
tobacco abuse.

VA medical records dated from 1997 to 1999 reflect treatment 
for various conditions including COPD, CAD and diabetes 
mellitus.  A January 1998 chest X-ray study showed mild to 
moderate underlying emphysema.

By a letter dated in January 1998, a VA doctor opined that 
the veteran had severe disabling COPD which was without 
question related to his cigarette smoking.  He said that the 
veteran reported that he began smoking in service.  He opined 
that if the veteran's report was true, then it was more 
likely than not that he became addicted to nicotine from this 
exposure.

At a July 1998 VA respiratory examination, the veteran 
reported that he began smoking during service in February 
1944.  He said he became hooked on tobacco, and developed a 
three-pack-per-day smoking habit.  He said he continued 
smoking until 1977.  The diagnoses were severe COPD and 
history of nicotine dependence arising from service time and 
continuous over the years post-service.

At an August 1998 VA respiratory examination, the veteran 
gave a similar history as at the prior VA examination.  The 
examiner indicated that the veteran had severe chronic COPD 
which was definitely related to tobacco abuse over a period 
of years, and that the abuse apparently started in 1944, when 
the veteran was inducted into service.  He opined that the 
veteran's severe COPD was secondary to tobacco abuse which 
started during the military at which time he became dependent 
on tobacco products.

In a September 1998 rating decision, the RO granted service 
connection for COPD due to tobacco use during service, rated 
100 percent disabling, effective September 1993.

Private medical records dated in April and May 1999 from 
Palmetto Baptist Hospital reflect that the veteran was 
hospitalized for pneumonia with severe COPD.  Other discharge 
diagnoses were severe cor pulmonale secondary to his COPD,  
ischemic cardiomyopathy, previous myocardial infarction, 
diabetes mellitus, gastroesophageal reflux disease, sleep 
apnea, colon polyps, status post polypectomy, benign 
prostatic hypertrophy, history of abdominal aortic aneurysm 
repair in 1985, and renal insufficiency.

Private medical records dated in November 1999 from Palmetto 
Baptist Hospital reflect that the veteran was admitted in 
early November 1999.  It was noted that he smoked heavily 
until 1971.  He had severe COPD which was oxygen and steroid 
dependent.  In the past several days he had increased 
lethargy, decreased intake, increasing shortness of breath, 
and wheezing, and he became less and less responsive.  The 
diagnostic impression was acute respiratory failure, severe 
advanced COPD, volume overload, and cor pulmonale.  His 
prognosis was poor.  A death summary shows that the veteran 
was admitted to the emergency room with increasing 
obtundation, and had been on home oxygen for a little over a 
year.  It was noted that he had a history of severe end stage 
COPD, sleep apnea, diabetes, former alcohol use, abuse, and a 
history of CAD.  His hospital course consisted of trying to 
get him to rally again, and he was given antibiotics, 
bronchodilators, and steroids.  He was a "No Code" per his 
wishes, as he did not want to be on a ventilator, and his 
condition worsened and he died on November [redacted], 1999.

The veteran's death certificate shows that he died in 
November 1999 at Palmetto Baptist Medical Center.  The 
immediate cause of death was listed as end stage emphysema, 
due to or as a consequence of congestive heart failure.  No 
other causes of death were listed, and an autopsy was not 
performed.

On December 21, 1999, the RO received the appellant's claim 
for DIC benefits.  She asserted that the cause of the 
veteran's death was due to service.  

By a letter dated in January 2000, a Congressman stated that 
the appellant believed that she was entitled to DIC benefits 
since the veteran was 100 percent disabled and died due to a 
service-connected condition.

In February 2000, the appellant submitted a highlighted copy 
of a February 2000 letter written by an acting assistant 
general counsel of the VA to a representative of the South 
Carolina Division of Constituent Services.  In this letter, 
the VA general counsel noted that DIC claims are distinct 
from claims for disability compensation, and that a DIC claim 
was subject to 38 U.S.C.A. § 1103 if filed on or after June 
10, 1998.  He noted that DIC could still be awarded on the 
basis that the disability which resulted in the veteran's 
death became manifest during service or within an applicable 
post-service presumptive period.

In January 2001, the Board remanded the case to the RO, 
primarily to obtain medical records and for a medical 
opinion.

By a letter dated in February 2001, the RO wrote to the 
appellant and asked her to identify treatment providers who 
treated the veteran from separation from service until 1984.  

By a statement dated in April 2001, the appellant stated that 
many of the veteran's records were unavailable, as the health 
care providers were only required to keep records for 10 
years.  She asserted that the veteran had respiratory 
problems since 1976, and coronary disease since 1985.  The 
appellant enclosed copies of private medical records from 
Palmetto Baptist Hospital and Providence Hospital.  

An April 2001 letter from the SSA indicated that the veteran 
was found to disabled in July 1985 based on a respiratory 
disorder.

In an August 2001 medical opinion, a VA doctor summarized the 
veteran's medical records, and opined that the veteran died 
secondary to end stage COPD and his acute exacerbation of 
congestive heart failure, CAD, cardiomyopathy, and diabetes 
mellitus.

In a March 2002 medical opinion, a VA doctor indicated that 
he had reviewed the veteran's records.  He noted that the 
veteran was a chronic smoker and had a smoking history of 100 
pack/years before he stopped smoking, about 13 years before 
he died.  He noted that the veteran had about two years of 
active duty service, and opined that it was "least likely" 
that the veteran had chronic lung disease, including chronic 
respiratory disease including bronchitis, emphysema, COPD at 
that time, and "least likely" that he had essential 
hypertension or CAD at that time (while on active duty).  He 
opined that it was "least likely" that the veteran had any 
of the above conditions while on active duty, and must have 
developed the conditions after he was discharged from 
service, secondary to his lifestyle.

In July 2002, the appellant submitted a June 2002 letter by a 
private physician, W. C. McLain, MD, who stated that the 
veteran died in November 1999 due to respiratory failure 
secondary to COPD and emphysema, and also had some heart 
failure as a result of his lung disease.  The appellant also 
submitted a photocopy of a VFW newsletter which included an 
article entitled "VA Nullifies Smoking Claims".  The 
article indicated that veterans who filed smoking-related 
claims before June 10, 1998 would still be covered.

By a statement dated in August 2002, the appellant's 
representative asserted that DIC should be awarded to the 
appellant as the veteran died of a service-connected 
disability.  By a letter dated in September 2002, the 
appellant's representative stated that the appellant had no 
additional evidence or statements to submit.

In October 2002, the Board remanded the case to the RO to 
schedule a Board hearing at the RO or a videoconference 
hearing.  In statements dated in November and December 2002, 
the appellant stated that she did not want a hearing.  In 
February 2003, the appellant's representative said that he 
had no additional evidence or argument to submit.

Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service- 
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 
3.312 (2002).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.303 (2002).  Service incurrence will be presumed for 
certain chronic diseases, including cardiovascular-renal 
disease and diabetes mellitus, if manifest to a compensable 
degree within the year after active service. 38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.307, 3.309 (2002).

As to claims filed after June 9, 1998, special provisions 
relating to claims based upon the effects of tobacco products 
include that, notwithstanding any other provisions of law, a 
veteran's disability or death shall not be considered to have 
resulted from personal injury suffered or disease contracted 
in line of duty in active service on the basis that it 
resulted from injury or disease attributable to the use of 
tobacco products by the veteran during service.  38 U.S.C.A. 
§ 1103 (West Supp. 2002); 38 C.F.R. § 3.300 (2002).

The evidence shows the veteran served on active duty from 
1944 to 1946, during which there was no chronic lung or heart 
disease; lung disease and heart disease first appeared in the 
1970s and 1980s; and the veteran died as the result of lung 
disease and heart disease in 1999.

Putting aside the tobacco theory, there is no medical 
evidence that the veteran had lung disease or heart disease 
during his military service or for decades later, nor is 
there medical evidence to link the fatal lung or heart 
disease to service.

The appellant's claim for service connection for the cause of 
the veteran's death is based entirely on the theory that the 
veteran became addicted to tobacco in service and this led to 
the development of fatal COPD years later.  Although the 
appellant has asserted that service connection should be 
awarded for the cause of the veteran's death, since he was 
service-connected for COPD due to tobacco use during service, 
the governing law has changed since service connection was 
awarded to the veteran for COPD based on a smoking theory.  
The appellant's claim for DIC is a new claim, distinct from 
the veteran's service connection claim, and was received in 
December 1999.  In short, given that the appellant's claim 
was filed after June 9, 1998, the law prohibits service 
connection for the cause of the veteran's death based on a 
tobacco theory.

In sum, aside from the tobacco theory, it is not shown that a 
service-connected disability caused or contributed to the 
veteran's death, and the tobacco-related claim for service 
connection for the cause of the veteran's death must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

